DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The abstract of the disclosure is objected to because it is more than one paragraph in length.  It appears that the text “Fig. 2” is a typographical error. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4, 7, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if claim 4 requires a soldered connection.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear as to whether the metal sheet element is required to be made from the copper alloy CuNi3Si1Mg.
Regarding claim 9, it is unclear what is meant in line 3 by “an further in particular of…” What is the claimed range of the spring constant being claimed in claim 9? It is also unclear then if claim 19 further limits claim 9 as claim 19 also requires that the spring constant of the metal sheet element is about 0.32 N/mm.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al., EP 2218559.
	Barry et al. disclose the claimed invention including a handle that can be grasped by a user’s hand (14), the handle having a longitudinal axis (axis along the length of the handle 14, see Figures), a treatment head (12 and/or 16) that is connected with a carrier (22), the carrier extends within the handle and is mounted at the handle for pivoting motion around a pivoting axis against a restoring spring force (carrier mounted at the handle at 18 for pivoting motion, see paragraph 0016), a drive unit mounted on the carrier (32, paragraph 0027), at least one electrical connector (46) arranged between the handle and the carrier to convey electrical energy from an energy source (source 34) fixedly mounted with respect to the handle to the drive unit (Figure 4), wherein the electrical connector is realized as an elastic metal sheet element having a spring constant for providing at least a part of the restoring spring force (paragraph 0028, Figures 4-5). Regarding claim 2, the elastic metal sheet element (46) is S-shaped and has a first horizontal arm (uppermost arm portrayed with a slight hook in Figure 5), a second horizontal arm (lowermost arm of 46 in Figure 5), and a transverse arm connecting the first and second arms (central part of 46 in Figure 5). Regarding claims 3 and 16-17, the elastic metal sheet element is in a rest position, a pre-load force value is in a range of 0.1N to 0.6 N (paragraph 0066, preferably less than 0.3 N). Regarding claim 4, the metal sheet element has a projection vertically extending from the first horizontal arm (the slight hook in the uppermost arm of 46, Figures 4-5), the projection is fixedly connected to a contact area of a contact element (36, Figure 5; see also paragraphs 0028, 0038, and 0098). Regarding claim 15, there is a mechanical stopper element provided at the handle to define a rest position of the carrier with respect to the handle (not shown, see paragraph 0015).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al., EP 2218559 in view of Erndt et al., WO 2018/193347.
	Barry et al. disclose all elements previously discussed above, however fail to disclose that the metal sheet element is made from a copper alloy. 
	Erndt et al. teach an electrical connector (1) for a personal care device (page 7 lines 29-32) that conveys electrical energy from an energy source (18) to a drive unit (22), the electrical connector is an elastic metal sheet having a spring constant providing part of a restoring spring force (elastic, see page 8 line 18 to page 9 line 10). Regarding claim 7, the metal sheet comprises a copper alloy (CuNi3Si1Mg, page 5 lines 10-12). Regarding claims 8 and 18, the metal sheet has a sheet thickness within a range of between 0.1 mm and 0.2 mm, and about 0.15 mm (page 5 lines 14-15). The dimensions of the spring clip allow it to have sufficient rigidity to be mounted in an automated process and also permits flexibility of the contact clip (page 5 lines 14-17).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal sheet electrical connector of Barry et al. to have one that is specifically constructed of a copper alloy with a width of about 0.15 mm, as taught by Erndt et al. so as to provide a material that is electrically conductive as well as flexible with enough rigidity to be mounted in an automated process.
Allowable Subject Matter
5.	Claims 5-6, 10-14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg